DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The objection to the sequence disclosure as failing to comply with the requirements of 37 CFR 1.821 through 1.825 is withdrawn.  The amendments to the specification, new sequence listing, and computer readable format of the sequence listing overcome this objection.
The objection to claim 9 for minor informalities is corrected by the amendment to the claim.  Thus, the objection is withdrawn.
The rejection of claim 10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Claim 10 has been canceled by amendment, rending its rejection moot.
The rejection of claim(s) 1-6, 8 and 15, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/163296 A1, Vacanti et al., April 23, 2015, is withdrawn.  The amendments incorporate the limitations of claim 10, which are not disclosed by Vacanti.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, and 15, as amended or originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/163296 A1, Vacanti et al., April 23, 2015 when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information.
Regarding claims 1, Vacanti teaches methods or reprogramming cells by subjecting a cell to stress, for example using ultrasonic stimulation (Abstract; p. 2, ¶5-6; p. 2, ¶8; p. 19, ¶84; p. 23, ¶97).

Regarding claims 4-5, Vacanti teaches producing pluripotent cells from differentiated, somatic cells (p. 1, ¶5-6)
Regarding claim 6, Vacanti teaches that the pluripotent stem cells express Oct4 and Nanog, SSEA4 (p. 2, ¶6; p. 27, ¶107); Oct3/4; Nanog; Rexl; Klf ; Sox2; Klf2; Esrr-beta; Tbx3 (p. 42, ¶165).
Regarding claim 15, Vacanti teaches that the pluripotent stem cells can be cultured for at least 3 days (p. 42, ¶164).
Vacanti does not teach that the ultrasonic wave treatment for the mixture of the culture medium and the differentiated or non-differentiated cells is performed at an output intensity of 0.5 W/cm2 to 3 W/cm2 for 1 to 5 seconds (claim 1, as amended).
However, prior to the effective of the instant invention, Yong teaches using ultrasound to create transient pores in cell membranes to allow the uptake of exogenous DNA, and this technology is further enhanced by using cationic microbubbles (Abstract).  In particular, Yong teaches that sonoporation has previously been applied to fibroblasts, chondrocytes and CHO cells in vitro for transient and stable transfection (p. 1080, col. 1, ¶2). Yong teaches that conditions for sonoporation differ between cell types, thus optimization of the process and balancing the different variables is necessary to obtain good transfection efficiencies.  Ibid.  Yong teaches that they studied four different cell lines (293-HEK and 3 B cell lines) with varying ultrasound exposure parameters (Figure 2).  Table S1 teaches the different sonoporation settings.  
Accordingly, it would have been obvious optimize the ultrasound conditions taught by Yong, to arrive at the specific conditions for media, output intensity and time, as required by claim 10.  In particular, Yong provides strategy to optimize culture conditions for determining optimal output intensity and time, using this strategy on different cell types, and teaches that those of skill in the art were able to optimize sonoporation conditions depending upon the cell type used.  Thus, the person or ordinary skill in the art would have found it obvious to optimize sonoporation conditions by testing media conditions, output intensity and time because Yong teaches that routine testing of sonoporation conditions is required to determine the optimal conditions for a specific cell type.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9, as amended, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/163296 A1, Vacanti et al., April 23, 2015 when taken with Yong et al,  as applied to claims 1-6, 8, 10, 15 above, and further in view of Hunter, Ultrasonics Sonochemistry. 15: 101-109, 2008.
Vacanti, and Yong are summarized and relied upon as detailed above.  They do not explicitly teach treating ultrasonic waves having an output intensity of 1 W/cm2 to 20 W/cm2 for 1 to 20 minutes in the culture medium before mixing the differentiated or non-differentiated cells with the culture medium (claim 9).
However, prior to the effective date of the instant invention, Hunter teaches the ability of ultrasound to inactivate bacterial cells (page 101, first paragraph).  Hunter tested a radial horn and a probe horn for ultrasonic bacterial inactivation (abstract).  The device comprising a radial horn was operated at a powder density of 12.57 W/cm3 and 18.86 W/cm3, corresponding to ultrasonic intensities of 9.43 W/cm2 and 14.15 W/cm2, respectively (page 105, right column, second full paragraph; Table 1 on page 106).  Figure 10 shows survival of E. coli K12 during treatments with the radial horn and probe horn (page 106, last paragraph).  In particular, the figure shows that a radial horn operated at a power density of 18.86 W/cm3 (i.e. intensity of 14.15 W/cm2) resulted in bacterial survival of about 0.01% after 5 minutes of exposure.  
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have pretreated the culture medium with ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes before adding the differentiated cells to the culture medium. One of ordinary skill in the art would have been motivated to do this because it would have sterilized the culture medium, thereby prevent bacterial contamination in the cell culture, which is also clearly 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 2, 4-5, 8, and 15, as amended or originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Cell Stem Cell, .14: 370-384, 2014, including Supplemental Experimental Procedures when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information and Luo et al., Nanoscale Research Letters (2015) 10:496.
Claim Interpretation:  the phrase “a mixture of differentiated or non-differentiated cells and a culture medium” is broad and encompasses mixtures of differentiated cells, mixtures of non-differentiated cells, or a mixture containing both in a culture medium.  Thus, the fibroblasts in culture medium taught by Huang fulfill the limitations of the claims.
The elected claims recite that the environmental influx includes culture medium components.  Thus, the optimized culture conditions taught by Huang, including hepatocyte culture medium and vectors, are encompassed by the term “culture medium components”.

Regarding claims 1, 2 Huang teaches a method of reprogramming mouse fibroblasts to hepatocytes by introduction of lentiviruses expressing FOXA3, HNF1A, and HNF4A and hepatocyte culture medium.  See p. 371, Generation of hiHeps by Direct Lineage Conversion and Supplemental Experimental Procedures, Table S2.  
Regarding claims 4-5, Huang teaches reprogramming fibroblasts to produce hepatocytes (Abstract).
Regarding claim 8, Huang teaches using hepatocyte culture medium in their reprograming techniques. 
Regarding claim 15, Huang teaches that cells were cultured in media for 10-14 days after induction (p. 372, Figure 1A).
Huang does not specifically teach that the cells were subjected to a physical stimulation (claim 1); that the environmental influx includes an intracellular influx of culture medium components (claim 2), wherein the ultrasonic wave treatment for the mixture of the culture medium and the differentiated or non-differentiated cells is performed at an output intensity of 0.5 W/cm2 to 3 W/cm2 for 1 to 5 seconds (claim 1, as amended).

In addition, Luo teaches methods of reprogramming using a combination of ultrasound and microbubbles and cross-linked PEIS to introduce DNA complexes into cells such as hepatocytes and reprogram the cells to induced pluripotent stem (iPS) cells.  See p. 2, Figure 1-2.  Luo teaches that using ultrasound with microbubbles 
Accordingly, regarding claims 1-2, it would have been obvious to the skilled artisan to modify the teachings of Huang and utilize ultrasound to deliver DNA to reprogram a somatic cell to a hepatocyte.  One of skill in the art would have had a reasonable expectation of success in using ultrasound to deliver DNA to reprogram somatic cells to hepatocytes because Huang shows that lentiviral vectors can predictably deliver reprogramming factors to fibroblasts cells; Yong teaches that sonoporation is predictably used to deliver DNA to various cell types, including fibroblast cells (p. 1082, col. 1, ¶2).  The skilled artisan would have been motivated to use ultrasound treatment to reprogram fibroblasts to hepatocytes because ultrasound/sonoporation is a non-viral approach that presents fewer toxic and immunological problems when using the resultant cells (Luo, p. 1, col. 2); and is efficient (Luo, p. 3, col. 2, ¶2).  
In addition, it would have been obvious optimize the ultrasound conditions taught by Yong, to arrive at the specific conditions for media, output intensity and time, as required by claim 1, as amended.  In particular, Yong provides strategy to optimize culture conditions for determining optimal output intensity and time, using this strategy on different cell types, and teaches that those of skill in the art were able to optimize sonoporation conditions depending upon the cell type used.  Thus, the person or ordinary skill in the art would have found it obvious to optimize sonoporation conditions by testing media conditions, output intensity and time because Yong teaches that 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 9, as amended, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., Cell Stem Cell, .14: 370-384, 2014, including Supplemental Experimental Procedures when taken with Yong et al, Biotechnol. J. 9:1081–1087, 2014, including Supporting information and Luo et al., Nanoscale Research Letters (2015) 10:496 as applied to claims 1-5, 8, 10, 15 above, and further in view of Hunter, Ultrasonics Sonochemistry. 15: 101-109, 2008.
Huang, Yong and Luo are summarized and relied upon as detailed above.  They do not explicitly teach treating ultrasonic waves having an output intensity of 1 W/cm2 to 20 W/cm2 for 1 to 20 minutes in the culture medium before mixing the differentiated or non-differentiated cells with the culture medium (claim 9).
However, prior to the effective date of the instant invention, Hunter teaches the ability of ultrasound to inactivate bacterial cells (page 101, first paragraph).  Hunter tested a radial horn and a probe horn for ultrasonic bacterial inactivation (abstract).  The device comprising a radial horn was operated at a powder density of 12.57 W/cm3 and 18.86 W/cm3, corresponding to ultrasonic intensities of 9.43 W/cm2 and 14.15 W/cm2, respectively (page 105, right column, second full paragraph; Table 1 on page 106).  Figure 10 shows survival of E. coli K12 during treatments with the radial horn and probe horn (page 106, last paragraph).  In particular, the figure shows that a radial horn 
Accordingly, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have pretreated the culture medium with ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes before adding the differentiated cells to the culture medium. One of ordinary skill in the art would have been motivated to do this because it would have sterilized the culture medium, thereby providing a sterile environment and prevent bacterial contamination in the cell culture.  There would have been a reasonable expectation that this exposure of ultrasound would have sterilized the culture medium since Hunter provides data showing that ultrasound applied at an intensity of 14.15 W/cm2 for about 5 minutes resulted in reducing bacterial survival from 100.00% to about 0.01% (Figure 10 on page 107).  This intensity and exposure time period fall within the ranges recited in instant claim 9.  
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejections above for the following reasons.  Example 1 of the specification discloses that such experiment verified intracellular environmental influx by ultrasonic waves treatment, such as, cell treatment performed at 
Applicant further submits to remedy the failing of Vacanti and Huang, the office action provides Yong.  However, Yong discloses the ultrasonic treatment time of 1-3 minutes and fails to teaches treatment limited to 1 to 5 seconds.  Since ultrasonic treatment time more than 10 seconds increases cell death due to cell membrane damage, the ultrasonic treatment time of Yong would not achieve the claimed invention.
In response, Applicant’s argument is respectfully not found persuasive because Applicant does not provide sufficient evidence that one of ordinary skill, considering the art as a whole, would arrive at the claimed ultrasonic treatment parameters via routine optimization.  Vacanti teaches that the method of subjecting the cell to stress can be any environmental stimulus that will cause pores and/or ruptures in the membrane of the cell below the threshold of lethality.  The stress may comprise unphysiological stress in tissue or cell culture.  Vacanti includes a list of many species of environmental stimuli that includes ultrasonic stimulation (p. 19, [0084]).  As discussed in the rejection, Yong teaches that conditions for sonoporation differ between cell types, thus optimization of the process and balancing the different variables is necessary to obtain good 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
Examiner would contend that MPEP § 2144.05 (II) is also applicable to timing of treatment with differences in timing not supportive of patentable subject matter without a demonstration of criticality.  In Applicant’s response they provide evidence for criticality of less than 10 second to avoid cell death (p. 8 of remarks, mid-page). However, this graph  does not disclose what cell type this is.  Example 1 uses HDF that are treated for 5 seconds which is consistent to the findings in the graph provided by Applicant in the remarks.  Thus, the cells in the graph may be HDF.  However, Yong provides evidence that this parameter (i.e. timing) differs dependent upon cell type and provides different cell types needing different sonoporation timing and parameters.  Given the art teaches that each cell type must be considered and optimized for sonoporation parameters, as demonstrated by Yong, one can only conclude that the additional data (i.e. the graph) .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 8-9 and 15, as amended or originally presented, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 12 of copending Application No. 15/532,032 (reference application). Although the claims at issue are not identical, they are not the claims are directed to overlapping subject matter.
Independent claim 1 of the instant application recites a cell reprogramming method encompassing the embodiment of subjecting a mixture of differentiated cells and a culture medium to physical stimulation and culturing the mixture subjected to the physical stimulation for a predetermined time to obtain reprogrammed cells.  Independent claim 1of the ‘032 application is directed to treating the culture medium with ultra sound, mixing differentiated cells with culture medium, applying ultrasound to the mixture.  Thus, both sets of claims are directed to treating culture medium with ultrasound (see claim 9 of the instant claims), and further applying ultrasound to a mixture of cells.  In addition, claim 1 encompasses producing pluripotent stem cells from differentiated or cells, which is claimed in the ‘032 application.  
Instant claim 6 reads on claim 3; instant claim 8 recites that the culture medium can be stem cell culture medium and a multipotent cell differentiation-inducing medium, which read on at least a ‘stem cell differentiation inducing medium’ of claim 5 in the ‘032 application, encompasses an embryonic stem cell medium.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 

In response, Applicant’s arguments are not found persuasive because Applicant is reading limitations into the claims that are not recited and not giving the claims their broadest reasonable interpretation.  Contrary to Applicant’s assertion, the instant claims are not directed to direct differentiation of differentiated or non-differentiated cells.  Nowhere in the claims does it state “differentiating” the cells at all, but rather “reprogramming”.  Reprogramming encompasses forward reprogramming, which is differentiating a cell that is a stem or progenitor cell to a more differentiated state (i.e. differentiating).  However, reprogramming also means reverting a cell to a less differentiated state, such as when reprogramming or inducing pluripotency in differentiated cells.  The method steps recite subjecting differentiated cells….to obtained reprogrammed cells.  As such, the breadth of the method encompasses de-differentiating cells to a less differentiated state including pluripotency as claimed in the copending application of ‘032.  Thus, contrary to Applicant’s assertion, the instant claims and the copending claims of ‘032 do comprise overlapping, non-mutually exclusive subject matter.  Therefore, the rejection of record is maintained.

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632